I should like first to express to Mr. Hollai on this occasion my 
sincere congratulations on his unanimous election to the 
distinguished office of the President of the thirty- seventh session 
of the General Assembly and also to extend our congratulations to the 
other members of the General Committee. The presidency of the General 
Assembly constitutes a singular honour to the Member State that 
occupies it, as well as to its regional group. My delegation also 
congratulates Mr. Kittani, who presided over the thirty-sixth session 
of the General Assembly with great success. My delegation also wishes 
to express its gratitude to the Secretary-General, Mr. Javier Perez 
de Cuellar, whose experience and hard work in the service of the 
United Nations have already been clearly demonstrated, and represent 
for the countries of the American continent a source of legitimate 
pride and satisfaction. The report which he has submitted to the 
General Assembly is brilliant, and is proof of this; of the many 
documents that the Organization produces, only a very few are as 
important as this call to reflection. His words not only enumerate 
the great problems that oppress the world, but also propose solutions 
to these grave and multiple problems. With the sincerity and emotion 
essential to the task of considering the fate of peoples, the 
Secretary-General has made recommendations that do not shrink from 
criticism of and alternatives for the action of bodies within the 
United Nations itself, such as the Security Council. His considered 
and valuable presentation has won the support and general approval of 
world opinion, and my delegation supports it fully.
The Dominican Republic is conscious of the complex and serious 
problems affecting the international community that are being debated 
at this session, and of the fact that those problems require measures 
commensurate with their seriousness and urgency, We are confident 
that within the framework of the law and the principles of the 
Charter will be possible to adopt the measures that can lead to a 
better and more just international order.
It is for me a source of great satisfaction to participate in the 
Assembly as Secretary of State for Foreign Affairs of the new 
constitutional Government of my country, inaugurated on 16 August of 
this year. The Government headed by President Salvador Jorge Blanco 
assumed office in the Dominican Republic through the free and 
sovereign will of our people, expressed in free elections.
This Government is the result of the institutional strength of a 
country that has been fulfilling its democratic vocation through 
constant struggle and great sacrifice. During the last 20 years we 
have not only removed the obstacles that checked our democratic 
development, but we have also overcome situations that affected our 
standing as a sovereign nation.
The Dominican Republic is now enjoying a period characterized by the 
consolidation of its political democracy and is facing the urgent 
task of promoting economic development and social justice. At this 
time, within our institutional framework and with full respect for 
human rights, ideological pluralism and absolute freedom, the 
Government intends to make those changes and reforms that are 
necessary to strengthen our economic democracy, one of the most 
legitimate aspirations of developing countries.
We consider it appropriate to point out those accomplishments because 
we firmly believe that the continuous and strengthening exercise of 
democracy in a small country such as ours, belonging to the group of 
third world nations, is an example to be proud of and strengthens our 
national purpose to achieve our own destiny without interference.
The political stability of Dominican Republic has created conditions 
which enable us to increase our effective participation in 
international relations, and to that end we offer our full 
co-operation in the search for peaceful solutions, strictly adhering 
to the principles of international law and of the Charter, at a time 
when great conflicts and tension are shaking the international 
community. This activity will be exercised within our sovereign 
rights, without prejudices, inflexible positions or hegemonic 
constraints.
The strengthening of the traditional bonds of friendship that join us 
to certain countries will not be an obstacle to the substantial 
broadening of our frontiers in the vast and complex field of 
international relations, in as far as this is required by our 
national interests. Above any other consideration, the unchangeable 
norm of our conduct in the international community will be absolute 
respect for and adherence to the legal and moral principles sustained 
and supported by the nations which together with ours form the 
Organization.
In his inaugural speech as constitutional President of the Dominican 
Republic, Mr. Salvador Jorge Blanco outlined the attitude of his 
Government in international affairs in the following words: "We 
declare ourselves men of America, an essential part of an 
international community full of heroic deeds, an integral part of the 
new world searching daily for a collective existence, of the union of 
wills and efforts dedicated to the defense of social justice, to the 
struggle against underdevelopment. "In these difficult moments for 
the countries of the third world the solidarity of the people of 
America is necessary and urgent and requires mutual support to help 
them overcome their pressing problems of subsistence and their 
terrible economic and political problems. In these difficult times, 
America, our Magna Patria, as it was called by Pedro Hennquez Urena, 
should be a spearhead to thwart the constant menaces of a world 
holocaust and should be a bulwark of equilibrium in the concert of 
nations of the world." Within this new spirit, the Dominican 
Government has decided to exercise further its traditional vocation 
for peaceful action and to participate as an active element in the 
search for solutions to the conflicts presently afflicting our 
brother countries of Central America, and we are also prepared to 
collaborate in alleviating the international tension that affects 
other nations in the Caribbean basin.
This attitude on the part of the Dominican Government is reflected in 
the decision to offer our immediate support for the purposes 
expressed jointly by the Presidents of Mexico and Venezuela in a 
letter they addressed to the President of the United States of 
America, to the Council of Government of Nicaragua and to the 
President of Honduras, expressing their concern over the tense 
situation existing between the latter two countries.
In this instance the Dominican Government did not confine itself to 
simple support but expressed its willingness to participate, in 
whatever useful way it could, without detriment to the principle of 
non-intervention, in any effort to normalize relations between those 
two brother countries.
This position on the part of my Government had already been expressed 
in the joint declaration issued in Santo Domingo on 16 August last by 
the heads of State of Venezuela, Costa Rica, Nicaragua, Belize and 
the Dominican Republic, on the express initiative of my Government, 
in which those distinguished statesmen ratified their support for the 
fundamental principles of international law, which include the 
sovereign equality of all countries, respect for their independence 
and the territorial integrity, respect for the principle of 
non-intervention, non recourse to threats or use of force to resolve 
international conflicts, ideological pluralism, the 
self-determination of nations and respect for and faithful compliance 
with international treaties.
The declaration emphasizes: "within the framework of the different 
proposals for peace in the Central American region and the mechanisms 
to implement them, rejection of violent solutions, negotiations and 
dialogue are necessary for the solution of this crisis, a solution 
which must be the exclusive product of a common will and effort, with 
a view to promoting democracy, economic development and social 
justice."
Moreover, we also made a cordial appeal to those democratic countries 
interested in the establishment of peace to apply their best efforts 
to achieve that end. For my country that declaration forms part of a 
profound commitment. We must help to stop the present bloodshed and 
thus avert the possible danger of cruel and extended confrontations. 
For our brother nations of Central America we desire the full 
exercise of human rights. We consider it just and urgent that these 
countries be able to choose freely their own destiny and to devote 
their energies to full economic and social development.
We must emphasize that there is perhaps no other region as cohesive 
in its geography, its history, its ethnology, its economy and its 
culture as the Caribbean. This region is characterized by the 
coexistence of traditional and emerging States. However, due to 
causes alien to the interests of its peoples, interchanges among the 
countries of the region have not been achieved to the extent that we 
would desire and welcome. The Dominican Republic has special 
characteristics which make it an ideal bridge for the realization of 
such exchanges among Caribbean countries, especially at a time when 
we are strengthening our relations with the region's new States.
For the Dominican Republic it is not Utopian to believe and to say 
that the Central American and Caribbean region must become a zone of 
peace, of balance, stability, pluralism and the total rejection of 
military solutions.
This year there occurred in the South Atlantic a deplorable event 
that disturbed the region but brought about solidarity in support of 
the just territorial claims of a brother nation.
An invariable aspect of the foreign policy of the Dominican Republic 
is our opposition to all forms and vestiges of colonialism in any 
part of the world. This has been a firm and consistent position 
expressed on innumerable occasions and in different international 
forums. Within the Organization, from the very outset, the Dominican 
delegation has constantly supported all anti-colonial recommendations 
and measures and has with clear determination contributed to the 
worthy process of decolonization that has been realized by the United 
Nations.
Throughout its history the Dominican Republic has been a peace-loving 
country. This position is unchangeable and is universally recognized. 
We believe that peace is the common goal of all mankind, the highest 
of social values, the indispensable norm for a harmonious and 
civilized life within each country and internationally.
We therefore address a cordial appeal to the Republic of Argentina 
and the United Kingdom to resume within the framework of the United 
Nations the necessary negotiations that will through dialogue and 
understanding permit a dignified, honourable and permanent solution 
to the conflict through the peaceful mechanism available to sovereign 
States under the Charter of the United Nations and international law.
We consider it appropriate to point out that this deplorable 
experience has deeply affected public faith in the effectiveness of 
the Inter-American Treaty of Reciprocal Assistance, signed at Rio de 
Janeiro in 1947, as a proper instrument for the preservation of peace 
in our hemisphere and has once again demonstrated the urgent need to 
enrich and strengthen the system of collective security in that part 
of the world with the same firm will and resolve manifest in Bogota 
when the Organization of American States was founded there.
The Dominican Republic expresses its deep concern at the grave 
economic crisis affecting the international community, which is 
characterized by a reduced rate of economic growth, a deterioration 
in the terms of trade, the stagnation of trade, a decrease in the 
prices of raw materials, high interest rates and increasing 
protectionism by the industrialized nations, together with the 
reduction of international economic aid and co-operation. To give 
just one revealing example, the increase in the gross national 
product barely reached 1 per cent in the industrialized countries for 
1980 and 1981, and it will probably be at zero in 1982. This has 
produced a considerable increase in unemployment and thereby a drasticreduction 
in the demand for the products and raw materials on the export of 
which the existence of the third world depends.
Although this problem affects all countries, it is undeniable that 
the countries within the underdeveloped group that do not produce oil 
are those that suffer most as a result of the present international 
economic crisis. In fact, in real terms, the prices of our 
commodities have reached the lowest level recorded in the last three 
decades and are substantially lower than those that prevailed during 
the recession of the mid-1970s. The most important consequence of 
this situation for the underdeveloped countries that do not produce 
oil is that in most of tl.cm real per capita income has been 
drastically reduced for the first time since the Second World War.
This situation has created a grave imbalance in the external sector 
of our economies characterized by high deficits, for which we have 
been compelled to compensate with unprecedented increases in our 
foreign debt. This high level of debt today constitutes one of the 
most serious threats to the financial stability of many nations. We 
want to use this international forum to request the flexibility that 
the international banking community must show as regards the 
repayment of those debts, because it must be remembered that they 
have been caused by a very unusual economic situation.
We support the conclusions set forth at the recent meeting of the 
World Bank and the International Monetary Fund in Toronto stressing 
the enormous responsibility now facing the main industrialized 
countries as regards the recovery of their economies, the reduction 
of present interest rates and reversal of the present isolationist 
trend so as to bring about closer and more generalized international 
co-operation.
We also propose the study and identification of proper 
recommendations to curtail the increasing protectionist trend in 
industrialized nations, which manifests itself in the establishment 
of unjustified trade barriers that obstruct international trade and 
limit the expansion of markets for the products of the third- world 
nations.
In other words our delegation considers that the North-South dialogue 
must be awakened from its present stagnation and be activated as an 
instrument for frank discussions concerning the contradictions 
between the developed and the developing worlds. The present 
condition of the international economy reveals symptoms similar-too 
similar to be ignored- to those that existed before the world 
depression of the 1930s, whose disastrous consequences we all know.
Let us pledge that during the current decade, through global 
negotiations within the framework of the Organization, those 
indispensable measures required for the achievement of the much 
awaited new international economic order will be taken and make it 
possible for us to live in a more secure and just world.
As we examine the problems that affect the international community, 
we cannot forget the danger posed by the policies of increasing 
armaments pursued by the super-Powers. Our concern increases when we 
observe with anxiety and frustration the paralysis of negotiations on 
disarmament and the fact that we cannot foresee the establishment of 
a new order that will give peace to the world. It is a paradox that 
while the great nations argue over formulas to reduce the tremendous 
power of their forces of mutual destruction new installations with 
nuclear missiles of incalculable efficiency are being set up on their 
territories. If this latent menace became reality, it would imply the 
total destruction of the world that we live in. The danger becomes 
greater with the outbreak of limited conflicts in sensitive areas of 
the world, conflicts that could easily become uncontrollable and 
result in a nuclear holocaust.
In this situation of extreme danger to all mankind, there is an 
urgent need for all Member States to act together to create the 
proper climate for constructive dialogue between the big world Powers.
One of the dangers is the explosive situation of increasing violence 
in the Middle East which during recent decades has been a negative 
factor for the prospects for balance and peace in the world. The 
seriousness of the situation has been made tragically evident by the 
recent horrible massacre of Palestinian refugees in the camps of 
Lebanon, a dreadful act of genocide that has shaken the conscience of 
the entire international community. Our Government has publicly 
emphatically condemned that horrible massacre, and has demanded that 
international bodies prevent its repetition and determine 
responsibility for it.
Our voice has joined those of other nations clamouring for an 
effective guarantee of the integrity and sovereignty of Lebanon, an 
unfortunate country with which we have very cordial relations. We are 
aware that the problems in that area of conflict have demonstrated 
that the Palestinian question is one of the decisive factors in the 
crisis. We believe that no permanent, serious solution can be reached 
if we do not provide a mechanism that assures the Palestinian people 
the exercise of its inalienable right to self- determination, which 
has been recognized by the United Nations.
Similarly, we reiterate our policy that any serious attempt to 
achieve peace and coexistence in that tormented region must take into 
account Security Council resolution 242 (1967), which, among other 
things, affirms the State of Israel's right to exist.
We regard as timely and essential to the peace effort the proposal 
made by the Secretary-General to convert the Security Council into a 
world forum where "all the parties concerned" in the problem of the 
Middle East may sit at the same negotiating table.
The Dominican Republic feels closely linked to the Arab world by the 
strong connections created by the historical emigrations to our 
territory of Syrian, Lebanese and Palestinian citizens, who have 
enriched the cultural, social and economic heritage of our country 
over the years. Consequently, my Government has affirmed its 
determination to establish or strengthen political, economic and 
other ties with many of the countries of the Arab world, within the 
framework of international law and the principles of the Charter.
The war between Iraq and the Islamic Republic of Iran, an unfortunate 
confrontation between two Moslem countries, is a cause of deep 
concern to us. We hope that a solution will be found in the near 
future, one restoring peace and making possible a policy of 
good-neighbourliness, with the full guarantee of reciprocal 
rights-within the framework of the United Nations, of course.
Fundamentally, the composition of the Dominican people is the product 
of an interracial union of Indians, whites and blacks. The result of 
this ethnic mixture is a mixed race of which we are truly proud. The 
Dominican Republic reiterates in this world forum that for us any 
kind of discrimination or segregation, any attempt to separate the 
population on racial, religious or other lines, is a crime against 
humanity. Therefore, we reject the policies and practices of 
apartheid. We take this opportunity to affirm that the Dominican 
Republic condemns without reservation violations of human rights in 
whatever circumstances and wherever they occur.
Our profound conviction on the matter and our resulting firm 
rejection of such attempts have a special meaning at this particular 
time, when we have just inaugurated in the city of Santo Domingo a 
monument to Brother Antonio Montesinos. A magnificent work 
architecturally and sculpturally, the monument is a gift from the 
Government of Mexico to the people of the Dominican Republic. Brother 
Antonio Montesinos proclaimed in a sermon in our island in 151l "By 
what right and with what justice do you keep these Indians under such 
horrible servitude? Are they not men? Have they not rational 
spirits?" That was his cry of concern from Santo Domingo, the first 
act in defence of human rights in the new world.
On 12 October, Hispanic Day, our President, at the inauguration of 
the monument, recalled that pronouncement and its far-reaching 
consequences when, in the presence of President Jose Lopez Portillo 
of Mexico,he said: "The rights of man, which, under another name, 
Brother Antonio Montesinos fought for, have been a permanent guiding 
light for the Dominican people. Even in those dark days when liberty 
was denied to us, the pursuit of freedom became the principal motive 
which unified our wills, criteria and actions. Only time has 
separated those historic moments of the struggle for liberty and 
democracy in our country. Our political democracy, today fully 
achieved, may be the great answer to those struggles and to a full 
awareness of them, and the role this plays within our continent.
Geographical differences do not prevent us from recalling the 
struggles of other peoples, however distant they may be from the 
Antilles. We support the efforts of the people of Namibia to regain 
its independence. We also express our concern about foreign 
interventions in Afghanistan and Kampuchea. We hope that through 
peaceful dialogue and the use of the machinery provided by the 
Charter the Korean people may be able to secure their desired 
unification into one sovereign State.
At this time, when territories are the source of still-unresolved 
conflicts and problems, the seas may contribute to the well-being of 
the world. We are now witnessing the humanization of the seas through 
the Third United Nations Conference on the Law of the Sea that 
declared the sea-bed to be the common heritage of all mankind. The 
Conference was one of the great successes of the General Assembly and 
proof of this body's effectiveness within the United Nations. Since 
1973, when the Conference on the Law of the Sea began, it has been 
working with a new vision of international law and co-operation and 
is laying down rules that would satisfy our aspirations to abolish 
privileges, to protect the environment and to achieve peaceful 
coexistence. The new Convention on the Law of the Sea, in 
establishing a new and fruitful reality, is an example of the 
infinite possibilities inherent in negotiation, good will and mutual 
understanding.
Among the social items on the agenda of the Assembly, the Dominican 
Republic considers as being particularly relevant those related to 
the rights, evolution and development of women as well as to their 
participation in the political, social and economic life of their 
countries. In this connection, the new Dominican Government has set 
up an office for the advancement of women within a Ministry of Social 
Welfare as a first step towards integration of the different aspects 
of human advancement. We express our deep satisfaction at the fact 
that our country has been selected as host to the International 
Research and Training Institute for the Advancement of Women, whose 
formal installation will take place early next year in Santo Domingo 
and for which the Dominican Government has already made a substantial 
appropriation.
We are confident that the report the Secretary- General will submit 
with regard to this matter, which has already been endorsed by the 
Economic and Social Council, will prompt other Member States to 
contribute to the support of this Institute and thereby assure the 
fulfilment of its important functions.
Under the present difficult international circumstances, cultural 
co-operation-widely debated and defined at the World Conference on 
Cultural Policies, known as MONDIACULT, organized by UNESCO in 
August-is evoked to strengthen the ties that exist between peoples. 
There can be no argument that all cultures have the same dignity and 
equality; that freedom is necessary to all intellectual and artistic 
creation; that all patrimonies, be they architectonic, written or 
oral, need to be protected and that those values are the bedrock of 
an interdependence freely assumed but carefully preserving identities 
and receptive to new sources of enrichment.
The Dominican Republic, which suffered for a long time from cultural 
isolationism, now wishes to develop communication in education, 
science, literature and art, provided such dialogues between cultures 
are established on a basis of respect and reciprocity, of recognition 
and a receptiveness that assures interchange in the true meaning of 
that word. We wish to strengthen regional ties, the mutual 
recognition of cultures, the resources and unique expressions of the 
peoples of Central America and the Caribbean. To this end, the 
Dominican Republic has proposed the celebration of the First Biennial 
of Visual Arts in the Caribbean, to be held in Santo Domingo, a 
recommendation that was approved by the General Assembly of 
MONDIACULT.
However, this wish for a greater closeness to the countries of our 
region and Latin America does not diminish the lively interest of the 
Dominican Republic in extra-continental cultural co-operation and the 
recognition of great historical events of the past that still loom 
large today. We refer to the fifth centenary of the discovery of 
America, and we are grateful to the Spanish Foreign Minister for 
mentioning in his statement the Dominican Republic's initiative in 
proposing that the United Nations General Assembly declare, in a 
universal context, that 1992 be proclaimed the Year of the Fifth 
Centenary of the Discovery of America.
The United Nations was founded on the ruins of that great catastrophe 
that history has called the Second World War. The Organization was 
conceived to guarantee international peace, to develop friendship 
among peoples, to assure self-determination and to promote, through 
international co-operation, their social, economic and cultural 
development. The Organization was conceived in support of human 
dignity, on the basis of respect for the rights and fundamental 
freedoms of all mankind without distinction as to race, sex, language 
or religion. The Organization was conceived to prevent the third-and 
probably the last-world war.
We often forget that the founders, our predecessors who signed the 
Charter of San Francisco, did so in the name of peoples, not in the 
name of States or Governments. This is not a semantic artifice, nor 
is it a legal subtlety. It is simply the living expression of a deep 
longing for peace and solidarity that was born in the universal 
conscience in those dark days. I believe that many of the problems 
arise or worsen because Governments sometimes ignore the real 
aspirations of their peoples. People have among themselves 
spontaneous affinities, natural and pure, that are deeply rooted in 
their cultural origins and common ideals. Those affinities transcend 
the boundaries of circumstantial antagonisms that are characteristic 
of the strict exercise of government. AH Governments, regardless of 
ideology or of geopolitical location, would render a great service to 
the Organization's vocation for peace should they decide to stimulate 
the development of those affinities, whose roots are found in the 
very depth of human awareness. A simple examination of the agenda of 
the Assembly, a mere study of the multiple conflicts that divide the 
international community, the anguish expressed by the brave 
declaration of the Secretary- General in his memorable report, will 
surely prove that we have not yet reached these ideals. However, 
those harsh realities must not frustrate us to the point of losing 
faith in the Organization, for if we have not been able in many cases 
to prevent or to solve conflicts, we have at other times had 
successes that constitute true triumphs for mankind.
In this connection, it should be pointed out that if the fear of a 
nuclear holocaust is still the gravest threat to mankind today, there 
is no better hope of preventing it than that offered by this exalted 
forum, open without discrimination or prejudice to all the peoples 
and nations of the world.
The imperfections of the Organization must not shatter our faith in 
it. On the contrary, they Should inspire us to overcome them, thus 
strengthening our confidence in its capacity to fulfil its 
objectives. This is the best contribution we can offer to the future 
of mankind.
